Exhibit 10.6
 
RESTRICTED STOCK UNIT AWARD AGREEMENT
 
ANGIODYNAMICS, INC.


RESTRICTED STOCK UNIT AWARD AGREEMENT executed in duplicate as of April 4, 2016
(the "Grant Date"), between AngioDynamics, Inc., a Delaware corporation (the
"Company"), and James C. Clemmer, an employee of the Company or one of its
Subsidiaries (the "Employee").
The Compensation Committee of the Company's Board of Directors (the "Committee")
has authorized the execution of this Agreement and issuance of shares pursuant
thereto.  For the avoidance of doubt, this Agreement is not pursuant to the
AngioDynamics, Inc. 2004 Stock and Incentive Award Plan (the "Plan"), however,
capitalized terms used in this Agreement and not otherwise defined herein shall
have the same meanings as are set forth in the Plan.  All references to Sections
in this Agreement refer to Sections of this Agreement unless otherwise
indicated.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

1. GRANT OF RESTRICTED STOCK UNIT AWARD. The Company hereby grants to the
Employee an award of 50,000 restricted stock units on the terms and subject to
the conditions set forth in this Agreement (each a “Restricted Stock Unit” and,
collectively, the "Award").  The Award entitles the Employee to receive, without
payment to the Company and at the applicable time provided by Section 4 (if
any), a number of shares of Common Stock equal to the number of the Restricted
Stock Units (if any) that become non-forfeitable pursuant to Section 2, subject,
however, to Section 3 and the other provisions of this Agreement.  Any provision
of this Agreement to the contrary notwithstanding, in no event may the Employee
receive pursuant to this Agreement a number of shares of Common Stock that
exceeds the number of Restricted Stock Units stated above in this Section 1,
unless the excess is attributable solely to an adjustment pursuant to Section 5
of this Agreement.

2. VESTING OF RESTRICTED STOCK UNITS.

(a) Vesting Dates.  Subject to Sections 2(b), (c), and (d) and Section 3, if the
Employee continues to be employed by the Company or a Subsidiary, then the
Restricted Stock Units granted pursuant to this Agreement shall become
non-forfeitable as follows:

(i) If the Employee continues to be employed by the Company or a Subsidiary
through, April 4, 2017, then 25 percent of the Restricted Stock Units granted
pursuant to this Agreement shall become non-forfeitable.

(ii) If the Employee continues to be employed by the Company or a Subsidiary
through the second anniversary of April 4, 2016, then an additional 25

Page 1

--------------------------------------------------------------------------------

percent of the Restricted Stock Units granted pursuant to this Agreement shall
become non-forfeitable.

(iii) If the Employee continues to be employed by the Company or a Subsidiary
through the third anniversary of April 4, 2016, then an additional 25 percent of
the Restricted Stock Units granted pursuant to this Agreement shall become
non-forfeitable.

(iv) If the Employee continues to be employed by the Company or a Subsidiary
through the fourth anniversary of April 4, 2016, (the “Full Vesting Date”), then
the remaining 25 percent of the Restricted Stock Units granted pursuant to this
Agreement shall become non-forfeitable.

(b) Partial Acceleration of Vesting in Event of Death or Disability. 
Notwithstanding Section 2(a) but subject to Section 3, if the Employee ceases to
be employed by the Company or a Subsidiary before the Full Vesting Date as a
result of the Employee’s death or Disability, then, to the extent not already
non-forfeitable, on the date of such cessation of employment a number of the
Restricted Stock Units (rounded to the nearest whole Restricted Stock Unit) will
become non-forfeitable equal to the number of Restricted Stock Units set forth
in Section 1 multiplied by a fraction which shall in no event exceed the number
one, the numerator of which fraction shall be the number of full and partial
months (rounded to the nearest half-month) that have elapsed from the Grant Date
until the date of termination of employment as a result of death or Disability
and the denominator of which fraction shall be the number of full and partial
months (rounded to the nearest half-month) in the period from the Grant Date to
the Full Vesting Date.  For purposes of this Agreement, “Disability” shall mean
(i) the Employee’s inability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) the Employee’s receipt, by reason or any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, of income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the
Company.

(c) Acceleration of Vesting in Event Employment Terminates under Certain
Circumstances after a Change in Control.  Notwithstanding Section 2(a) but
subject to Section 3, if the Employee continues to be employed by the Company or
a Subsidiary from the Grant Date to the date on which a Change in Control
occurs, and on or after the date on which such Change in Control occurs and
before the Full Vesting Date the Employee ceases to be employed by the Company
or a Subsidiary because his employment is terminated by the Company or a
Subsidiary without Cause or because he terminates his employment for Good
Reason, all of the Restricted Stock Units shall immediately become
non-forfeitable.  Solely for purposes of this Section 2(c), “Cause” means (i)
the willful and continued failure by the Employee to substantially perform the
same duties that he performed before the

Page 2

--------------------------------------------------------------------------------

Change in Control, with the same title, authority, reporting relationships,
office, compensation, benefits and indemnification as before the Change in
Control (other than any such failure resulting from the Employee’s incapacity
due to physical or mental illness), after he receives written notice of such
failure from the Company or a Subsidiary and at least a 7 day period after his
receipt of such written notice to discontinue the failure (which period is
stated in the notice), (ii) any conduct by the Employee as an employee of the
Company or a Subsidiary that constitutes a serious violation of state or federal
laws, or Company policies or standards of conduct as in force and applied before
the Change in Control, (iii) dishonesty by the Employee resulting or intended to
result in gain or personal enrichment at the expense of the Company or a
Subsidiary, or (iv) willful misconduct by the Employee in connection with the
performance of his duties that demonstrably and materially injures the business
of the Company or that the Employee knows (or should know) is likely to
demonstrably and materially injure the business of the Company.  For purposes of
this Section 2(c), “Good Reason” for termination of the Employee’s employment by
the Employee means that (A) the Employee’s title, authority, duties, reporting
relationships, office, compensation, benefits or indemnification as they existed
before the Change in Control are changed to the material detriment of the
Employee without the Employee’s express written consent, or (B) the Company or a
Subsidiary fails to pay the Employee any amount or provide the Employee with any
benefit that it is obligated to pay or provide, when it is obligated to pay or
provide it, and in either case (A) or (B) the situation is not remedied within 7
days after the Company or a Subsidiary receives written notice from the Employee
of the situation.

(d) Additional Vesting Provisions.  (i) Any provision above of this Section 2 to
the contrary notwithstanding, a Restricted Stock Unit shall not become
non-forfeitable pursuant to this Section 2 if, prior to the date (if any) on
which such Restricted Stock Unit would become non-forfeitable pursuant to this
Section 2, such Restricted Stock Unit was forfeited pursuant to Section 3(b).
(ii)  Engagement by the Company as a consultant shall not constitute
“employment” for purposes of this Section 2.   (iii) Entering into and/or
receiving payments pursuant to a severance or termination arrangement shall not
constitute “employment” for the purposes of this Section 2.

3. FORFEITURE OF RESTRICTED STOCK UNITS.

(a) Any Restricted Stock Units that have not become non-forfeitable pursuant to
Section 2 above on or before the date on which the Employee ceases to be
employed by the Company or a Subsidiary shall be forfeited as of that date, and
all of the Employee’s rights and interest in and to such forfeited Restricted
Stock Units shall thereupon terminate without payment of any consideration by
the Company.  A transfer of the Employee from the employ of the Company to the
employ of a Subsidiary, or from the employ of a Subsidiary to the employ of the
Company or another Subsidiary, will not be deemed a cessation of employment for
purposes of this Agreement, including this Section 3 and Section 2 above.  An
approved leave of absence will also not be deemed a cessation of employment for
purposes of this Agreement for the duration of such approved leave, unless the
Committee provides

Page 3

--------------------------------------------------------------------------------

otherwise at or before its meeting that coincides with or next follows the
commencement of such leave.

(b) If, at any time before shares are delivered to the Employee pursuant to this
Agreement, or within six months thereafter, the Employee: (i) directly or
indirectly, whether as an owner, partner, shareholder, consultant, agent,
employee, investor or in any other capacity, accepts employment with, renders
services to or otherwise assists any other business which competes with the
business conducted by the Company or any of its Subsidiaries at any time during
the two years preceding the conduct in question; (ii) directly or indirectly,
hires or solicits or arranges for or participates in the hiring or solicitation
of any employee of the Company or any of its Subsidiaries, or encourages any
such employee to leave such employment; (iii) uses, discloses, misappropriates
or transfers confidential or proprietary information concerning the Company or
any of its Subsidiaries (except as required by the Employee's work
responsibilities with the Company or any of its Subsidiaries); (iv) commits a
crime against the Company or any of its Subsidiaries;  (v) engages in an act of
moral turpitude that in the opinion of the Committee brings (or may bring)
disrepute upon the Company if any payment or further payment of shares is made
pursuant to this Agreement; (vi) engages in any activity in violation of the
policies of the Company or any of its Subsidiaries, including without limitation
the Company's Code of Business Conduct and Ethics, or (vii) engages in conduct
adverse to the best interests of the Company or any of its Subsidiaries; then,
unless the Committee, in its sole discretion, decides otherwise, and any
provision of this Agreement to the contrary notwithstanding, (A) the Award
(including but not limited to any Restricted Stock Units that became
non-forfeitable before the Employee engaged in the conduct in question) shall be
cancelled, and (B) the Employee shall forfeit and hereby agrees to return to the
Company on demand any and all shares of Common Stock that had been delivered to
the Employee pursuant to this Agreement; provided that, in the event of a Change
in Control, the Award may not be cancelled and shares may not be forfeited for
conduct described in clause (vi) or (vii) of this sentence unless the Committee
as constituted before a Change in Control determines that the Award should be
cancelled and the shares should be forfeited.  The provisions of this Section
3(b) are in addition to any other agreements related to non-competition,
non-solicitation and preservation of Company confidential and proprietary
information entered into between the Employee and the Company, and nothing
herein is intended to waive, modify, alter or amend the terms of any such other
agreement.

(c) By executing this Agreement, the Employee irrevocably consents to any
forfeiture of Restricted Stock Units required or authorized by this Agreement.

4. DELIVERY OF SHARES.

 

(a) If and when a Restricted Stock Unit becomes non-forfeitable pursuant to
Section 2, a share of Common Stock shall be delivered to the Employee as
provided in Section 4(b) in payment of such Restricted Stock Unit.  Such share
shall be delivered to the


Page 4

--------------------------------------------------------------------------------

Employee no later than 30 days following the date that such share becomes
non-forfeitable.

(b) The shares of Common Stock delivered pursuant to this Agreement will be duly
authorized, validly issued, fully paid and non-assessable.  The shares to be
delivered shall be credited to a book entry account in the name of the
Employee.  At the election of the Employee, stock certificates representing such
shares will be delivered to the Employee as soon as practicable after the
Company’s receipt of the Employee’s election.

5. CAPITAL ADJUSTMENTS.




(a) In the case of a stock dividend or a stock split with respect to the Common
Stock, the number of shares subject to the Award shall be increased by the
number of shares the Employee would have received had he owned outright the
shares subject to the Award on the record date for payment of the stock dividend
or the stock split.

(b) Subject to Section 2(d), in the case of any reorganization or
recapitalization of the Company (by reclassification of its outstanding Common
Stock or otherwise), or its consolidation or merger with or into another
corporation, or the sale, conveyance, lease or other transfer by the Company of
all or substantially all of its property, pursuant to any of which events the
then outstanding shares of Common Stock are combined, or are changed into or
become exchangeable for other shares of stock, the Award shall entitle the
Employee to earn and receive, on the terms and subject to the conditions set
forth in this Agreement, the shares of stock which the Employee would have
received upon such reorganization, recapitalization, consolidation, merger, sale
or other transfer, if immediately prior thereto he had owned the shares in
respect of this Award and had exchanged such shares in accordance with the terms
of such reorganization, recapitalization, consolidation, merger, sale or other
transfer.

(c) Except as expressly provided otherwise above in this Section 5, the issue by
the Company of shares of stock of any class, or securities convertible into or
exchangeable for shares of stock of any class, for cash or property, or for
labor or services, either upon direct sale or upon the exercise of options,
rights or warrants to subscribe therefor or to purchase the same, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made with respect to, the number or class of shares of stock subject to the
Award.

6. TAXES AND WITHHOLDING.  The Committee may cause to be made, as a condition
precedent to any delivery or transfer of stock hereunder, appropriate
arrangements to satisfy any Federal, state, local or foreign taxes that the
Company determines it is required to withhold with respect to such delivery or
transfer of stock, and the Committee may require the Employee to pay to the
Company prior to delivery of such stock, the amount of any such taxes.

Page 5

--------------------------------------------------------------------------------

7. AWARD IS NON-TRANSFERABLE.  In no event (a) may the Employee sell, exchange,
transfer, assign, pledge, hypothecate, mortgage or dispose of the Award or any
interest therein, nor (b) shall the Award or any interest therein be subject to
anticipation, attachment, garnishment, levy, encumbrance or charge of any
nature, voluntary or involuntary, by operation of law or otherwise.  Any
attempt, whether voluntary or involuntary, to sell, exchange, transfer, assign,
pledge, hypothecate, mortgage, dispose, anticipate, attach, garnish, levy upon,
encumber or charge the Award or any interest therein shall be null and void and
the other party to the transaction shall not obtain any rights to or interest in
the Award. The foregoing provisions of this Section 7 shall not prevent the
Award or any Restricted Stock Unit from being forfeited pursuant to the terms
and conditions of this Agreement, and shall not prevent the Employee from
designating a Beneficiary to receive the Award in the event of his or her
death.  Any such Beneficiary shall receive the Award subject to all of the
terms, conditions and restrictions set forth in this Agreement, including but
not limited to the forfeiture provisions set forth in Section 3.

8. COMPLIANCE WITH LAW.  If at any time the Committee shall determine, in its
discretion, that the listing, registration or qualification of any shares
subject to this Award upon any securities exchange or under any state or Federal
law, or the consent or approval of any government regulatory body, is necessary
or desirable as a condition of, or in connection with, the granting of this
Award or the issue of shares hereunder, no rights under the Award may be
exercised and shares of Common Stock may not be delivered pursuant to the Award,
in whole or in part, unless such listing, registration, qualification, consent
or approval shall have been effected or obtained free of any conditions not
acceptable to the Committee and any delay caused thereby shall in no way affect
the dates of vesting or forfeiture of the Award. The Employee acknowledges and
understands that sales or other dispositions of any shares received under this
Award may be subject to restrictions under the Federal securities laws,
including Section 16(b) of and Rule 10b-5 under the Securities Exchange Act of
1934 and Rule 144 under the Securities Act of 1933, as well as the Company's
policy on insider trading.

9. RELATION TO OTHER BENEFITS.  The benefits received by the Employee under this
Agreement will not be taken into account in determining any other benefits to
which the Employee may be entitled under any profit sharing, retirement or other
benefit or compensation plan maintained by the Company, including the amount of
any life insurance coverage available to any beneficiary of the Employee under
any life insurance plan covering employees of the Company.

10. AMENDMENTS; INTEGRATED AGREEMENT.  This Agreement may only be amended in a
writing signed by the Employee and an officer of the Company duly authorized to
do so.  This Agreement contains the entire agreement of the parties relating to
the subject matter of this Agreement and supersedes and replaces all prior
agreements and understandings with respect to such subject matter, and the
parties have made no agreements, representations or warranties relating to the
subject matter of this Agreement which are not set forth herein.

11. NO IMPLIED PROMISES.  By accepting the Award and executing this Agreement,
the Employee recognizes and agrees that the Company and its Subsidiaries, and
each of their

Page 6

--------------------------------------------------------------------------------

officers, directors, agents and employees, including but not limited to the
Board and the Committee, in their oversight or conduct of the business and
affairs of the Company and its Subsidiaries, may in good faith cause the Company
and/or a Subsidiary to act or omit to act in a manner that will, directly or
indirectly, prevent all or part of the Restricted Stock Units from becoming
non-forfeitable.  No provision of this Agreement shall be interpreted or
construed to impose any liability upon the Company, any Subsidiary, or any
officer, director, agent or employee of the Company or any Subsidiary, or the
Board or the Committee, for any forfeiture of Restricted Stock Units that may
result, directly or indirectly, from any such action or omission, or shall be
interpreted or construed to impose any obligation on the part of any such entity
or person to refrain from any such action or omission.

12. NOTICES.  Any notice hereunder by the Employee shall be given to the Chief
Executive Officer or Chief Financial Officer of the Company in writing and such
notice by the Employee hereunder shall be deemed duly given or made only upon
receipt by the addressee at AngioDynamics, Inc., 603 Queensbury Avenue,
Queensbury, New York 12804, or at such other address as the Company may
designate by notice to the Employee.  Any notice to the Employee shall be in
writing and shall be deemed duly given if delivered to the Employee in person or
mailed or otherwise delivered to the Employee at such address as the Employee
may have on file with the Company from time to time.

13. INTERPRETATION.  The Committee shall interpret and construe this Agreement
and make all determinations thereunder, and any such interpretation,
construction or determination by the Committee shall be binding and conclusive
on the Company and the Employee and on any person or entity claiming under or
through either of them.

14. GENERAL.

(a) Nothing in this Agreement shall confer upon the Employee any right to
continue in the employ or other service of the Company or any Subsidiary, or
shall limit in any manner the right of the Company, its stockholders or any
Subsidiary to terminate the employment or other service of the Employee or
adjust the compensation of the Employee.




(b) The Employee shall have no rights as a stockholder with respect to any
shares that may be issued or transferred pursuant to this Agreement until the
date of issuance to the Employee of a stock certificate for the shares or the
date of entry of a credit for the shares in a book entry account in the
Employee’s name.




(c) This Agreement shall be binding upon the successors and assigns of the
Company and upon any Beneficiary of the Employee.




(d) Any waiver by a party of another party's performance of, or compliance with,
a term or condition of this Agreement shall not operate, or be construed, as a
waiver of any subsequent failure by such other party to perform or comply.



Page 7

--------------------------------------------------------------------------------

(e) Any term or provision of this Agreement that is invalid or unenforceable in
any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction.




(f) The titles to Sections of this Agreement are intended solely for convenience
and no provision of this Agreement is to be construed by reference to the title
of any Section.




(g) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware, without regard to the principles of
conflicts of laws thereof.




(h) Any provision of this Agreement that would cause any amount payable
hereunder to be subject to tax pursuant to Section 409A of the Internal Revenue
Code shall be administered, interpreted and construed to the end that such tax
shall not apply to such amount.  The Employee hereby agrees to execute any
amendments to this Agreement that the Company determines are necessary or
advisable to avoid subjecting any amount payable hereunder to tax pursuant to
that Section of the Code.  Nothing in this paragraph or elsewhere in this
Agreement shall be construed as a representation or warranty by the Company that
any amount payable hereunder will not be subject to tax pursuant to that Section
of the Code.





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

  ANGIODYNAMICS, INC.          
By:
/s/ Stephen A. Trowbridge       Stephen A. Trowbridge       Senior Vice
President and General Counsel            
Name
 
/s/ James C. Clemmer
    James C. Clemmer  


 
 
Page 8
 

--------------------------------------------------------------------------------